Honorable Lloyd Doggett Chairman Senate Subcommittee on Consumer Affairs Texas State Senate Austin, Texas 78711
Re: Nominations for judicial offices created by House Bill No. 958 of the Sixty-seventh Legislature
Dear Senator Doggett:
You have requested our opinion regarding recommendations for certain judicial offices created by House Bill No. 958, Acts 1981, Sixty-seventh Legislature, chapter 429, at 1841. The statute became effective September 1, 1981 and provides, in pertinent part:
  Sec. 4. Subchapter C, Judicial Districts Act of 1969, as amended, is amended by adding Sections 3.125 and 3.126 to read as follows:
  Sec. 3.125. The 299th Judicial District, composed of the County of Travis, is hereby created.
  Sec. 3.126. The 331st Judicial District, composed of the County of Travis, is hereby created.
. . . .
  Sec. 16. Section 2 of this Act takes effect on January 1, 1982. Section 3 of this Act takes effect on April 1, 1982. Section 4 of this Act takes effect on September 1, 1982. Section 5 of this Act takes effect on January 1, 1983. All other sections of this Act take effect on September 1, 1981.
Id. at 1843, 1847. The statute thus provides that two new district courts for Travis County will come into existence on September 1, 1982.
Since the new courts will come into existence on September 1, 1982, a date prior to the general election of 1982 but subsequent to the primary elections which select the nominees, you inquire as to the proper method of selecting individuals to fill these offices.
Section 6.001 of article 199a, V.T.C.S., provides, in pertinent part:
  When a judicial district is created by this Act or by amendment to this Act, the Governor shall appoint a qualified person to the office of district judge, who shall serve until the next succeeding general election and until his successor is elected and has qualified. . . . (Emphasis added).
This statute clearly provides that an appointed person shall serve only until the next succeeding general election. The two positions in question must therefore appear on the ballot of this election, together with the printed names of the nominees selected by party primary in the manner and at the time specified in the Texas Election Code. As stated above, House Bill No. 958 became effective September 1, 1981, and the amended statute, article 199a, section 6.001, is notice that appointees to the newly created court could serve no longer than the general election following their appointment. Necessarily the statutes contemplate the party primary selection of party nominees whose names would appear on the next succeeding general election ballot.
 SUMMARY
The positions of judge of the 299th and 331st district courts must appear on the November 1982 general election ballot, and candidates for those positions may be selected by party primary held as specified in the Texas Election Code.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Richard E. Gray III Executive Assistant Attorney General
  Prepared by Rick Gilpin Assistant Attorney General